    8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 1 of 7 - Page ID # 386



                            BAUBAUA MUZJ.AK BIH J no , ED.D.
                                9 827 BJ.OO~IFIEJ.D DUIYE
                                      O~L\.IIA , NE H8 J t ,f.
                                          4 02 393 1310
                                        Fax 402 393 5546
                                         educatering@cox.net


    December 26, 2018

    Amy Brunswick
    Courtroom Deputy
    United States Court
    District of Nebraska
    111 South 18 th Plaza, Suite 1152
    Omaha, NE 68102-1322

    FAX 402 661 7387

           RE:     Rule 3(d) of the Federal Rules of Appellate Copies
                   Docket Sheet Copies

    Dear Ms . Brunswick,

    Thank you for your letter dated December 17, 2018, which answers my letter dated
    December 7, 201 8, regarding copies of Notices of Appeal for U.S. Court of Appeals, Eighth
    Circuit Nos. 10-1712 and No 13-2205 and copies of Docket Sheets for the six cases noted:

    8:08cv477; Brundo vs. Christ the King
    8:08cv209; Brundo vs. Nebr Catholic Conference
    s :1ocv56; Brundo vs. Christ the King
    8:09cv213; Brundo vs. Christ the King
    8:13cv56; Brundo vs. All Saints, CTK, Fremont, St Bernard, St Patrick, St. Stanislaus,
               St Stephen, St. Thomas More , St Wenceslaus and Creighton Prep and
    8:18cv41; Brundo vs. Christ the King.

    Please find a check enclosed [ o. 4489), for copies if docket sheets as indicated, in the
    amount of $15.50 made payable to U.S. District Court. The check is sent along with a copy of
    the letter as requested.

    These documents will help more accurately cite what filings by Barbara Brundo became part
    of docket reports and which were received by the court, but not scanned as part of docket
    sheets.

    Thank you.




    Barbara Brundo, Ed.D. Pro Se                                            DE Z 8 201
    Cc:            Michael E. Gans, Clerk of the Court
                   Eighth Circuit Court of Appeals                               CUERK
                   Thomas F. Eagleton U.S. Courthouse                    U-S, OIS1'RICT
                                                                                      I
                                                                                        CO
                   111 S. 10 t h Street, Suite 24.329
                   St. Louis, MO 63102


         Cll flS of MDh !YM sviut" mew-J tp ~&,vr;/ 0
oJ-tviL- ~ ve. lis+ed a/4lrts.S 611 12/22/i 8' .
   8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 2 of 7 - Page ID # 387

                           UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEBRASKA
Denise M. Lucks                       OFFICE OF THE CLERK                                            Gabriela Acosta
Clerk of Cqurt                               www.ned.uscourts.gov                                 Chief Deputy Clerk




                                             December 17, 2018



   Barbara Brundo
   9827 Bloomfield Drive
   Omaha, NE 68114

   RE: 8:08cv477, 8:08cv209, 8:10cv56, 8:09cv213
   8:13cv156, and 8:18cv41

   Dear Ms. Brundo:

   In response to your letter received December 10, 2018, and pursuant to Rule 3(d) of the
   Federal Rules of Appellate Procedure, enclosed are your copies of the Notice of Appeal
   filed in 8:18cv41 and 8:13cv156. All filings contained within the docket sheets in the
   referenced cases were scanned and filed with the court. Below is the breakdown of the
   costs for your docket sheets. All copies are $.50 per page.

   8:08cv4 77, 6 pages through 7/28/10
   8:08cv209, 7 pages through 7/28/10
   8:10cv56, 3 pages through 7/19/10
   8:09cv213, 5 pages through 7/28/10
   8:13cv56, 8 pages through 10/15/14
   8: 18cv41, 2 pages through 10/185/18.

   Please submit a check or money order in the amount of $15.50 made payable to U.S.
   District Court, along with a copy of the letter.


                                                             Sincerely,

                                                                0.6~
                                                             Amy Brunswick
                                                             Courtroom Deputy

   Enclosures: 2




                            111 South 18th Plaza, Suite 1152, Omaha, NE 68 I 02-1322
                   Omaha: (402) 661 -7350
                   Lincoln: (402) 437-1900
                                             I Fax:
                                               Fax: (402) 661-73871
                                                    (402) 437-191 l
                                                                      Toll Free: (866) 220-4381
                                                                      Toll Free: (866) 220-4379
 8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 3 of 7 - Page ID # 388



Attention:

Rule 3(d) of the Federal Rules of Appellate Procedure requires the district court clerk to
serve a·pro se party with a copy of a notice of appeal when filed.

Thank you for your assistance.




                                                   Forms-Appeal-Letter_Copy_NOA_Civil.docx
                                                                         Approved: 12/22/14
8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 4 of 7 - Page ID # 389



                    BAUJU.HA :\IUZLAK BIH JNDO, ED.D.
                        !)82, BLOOMFIELD DHIYE
                             O1\1.\.IL\., NE 6SJ 1 ·1
                                   402 393 1310
                                 Fax 402 393 5546
                               educatering@cox.net


December 7, 2018

Denise M. Lucks
Clerk of the Court
United States Court
District of Nebraska
111 South 18th Plaza, Suite 1152
Omaha, NE 68102-1322

FAX 402 661 7387

      RE:    Rule 3(d) of the Federal Rule s of Appellate Procedure

Dear Ms. Lucks,

Previously the United States District Court, District of Nebraska, Office of
the Clerk, provided accordingly: Rule 3(d) of the Federal Rules of Appellate
Procedure requires the district court clerk to serve a pro se party with a copy
of a notice of appeal when filed.

Last service of an Eighth Circuit Court of Notice of Appeal copy was believed
to be March 2010. Please correct me if necessary.

1)    No. 9-2823 Barbara Mrzlak Brundo , Ed.D. v. Christ the King
Church/School, et al, District Court No. 8:08cv477 -RGK [March 19,
2010] Filing fee paid by Check No.3305 in the amount of $455 dated on July
30, 2009, processed August 3, 2009. Court filing copy of Appeal received July
31, 2009.

2)     No. 09-3084 Barbara Brundo vs. Nebr Catholic Conference, District
Court No. 8:08cv209-LSC [March 19, 2010] Filing fee paid by Check No. 3306
in the amount of $455, dated on or near August 28, 2009, processed Sept 8,
2009. Court filing copy of Appeal received with postmark September 1, 2009.

3)     No. 10-1328, Barbara Brundo v. Christ the King Church/School,
District Court No. 8:10cv056-JFB [March 19, 2010] Filing fee paid by Check
No. 3369 in the amount of $455, dated on or near February 6, 2010, pro·c essed
Feb 10, 2010. Court filing copy of Appeal received with postmark February
10, 2010.
8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 5 of 7 - Page ID # 390



 4)    No. 10-1712 Barbara Mrzlak Brundo v. Christ the King
 Church/School, et al, District Court No. s:o9cv213-LSC [April 1,
 2010] Filing fee paid by Check No. 3385 in the amount of $455, dated March
 22, 2010, processed March 24, 2010. Court filing copy of Appeal received with
 postmark March 23, 20 10

5)     No 13-2205 Barbara Brundo vs. All Saints Catholic School, et al,
Cases Consolidated: All Saints, Christ the King, Fremont School, St Bernard,
St. Patrick, St. Stanislaus School, St. Stephen Church of Omaha, St. Thomas
More, St. Wenceslaus Church of Omaha, Creighton Prep of Omaha District
Court No. 8=13cv156 - LES [April 17 and May 7, 2013] Filing fee paid by
check No. 3694 dated May 16, 2013 in the amount of $455, processed May 22,
2013.

Service b District Court Clerk co

6)     18·1297 Barbara Brundo v. Christ the King Church, etc. District Court
8:18·cv·00041 · RGK [Feb 1, 2018] Filing fee paid by Check No. 4382 in the
amount $505 dated February 1, 2018, processed February 7, 2018.

 Service b District Court Clerk co

 It appears that copies of the last two Notice of Appeal copies were not served
 as required to pro se . I also request a copy of the Docket Reports for each of
 the six case files noted. Please notify me of the cost for your preparation of
 such. Would you please note/identify papers presented to the Clerk of the
 Court not scanned as part of the filing.

 Further, it was always my intention in each appeal to file excluding spouse:
 Rule 3(c)(2) Contents of the Notice of Appeal: (2) A pro se notice of appeal is
 considered filed on behalf of the signer and the signer's spouse and minor
 child1·en (if they are parties), unless the notice clearly indicates otherwise .

Thank you.

Sincerely,


Barbara Brundo, Ed.D. Pro Se
 Cc:          Michael E. Gans, Clerk of the Court
              Eighth Circuit Court of Appeals
              Thomas F. Eagleton U.S. Courthouse
              111 S. 10 th Street, Suite 24.329
              St. Louis, MO 63102
8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 6 of 7 - Page ID # 391



 Rule 3. App e al as of Ri g h t-H o w Taken

 (a) Filing t h e Noti ce of Appea l.

 ( I) An appeal permitted by law as of right from a district court to a court of appeals may be taken on ly by filing a no-
 tice of appeal with the district clerk within the time allowed by Rule 4. At the time of filing, the appellant must furnish
 the clerk with enough copies of the notice to enable the clerk to comply with Rule 3(d).

 (B) Th e Record on Appea l.
 (i) Within 14 days after filing the notice of appeal,

 the appe ll ant must file with the clerk possessing the record assembled in accordance with Bankruptcy Ru le 8009- and
 serve on the appellee- a _tatement of the is- sues to be presented on appeal and a designation of the record to be
 certified and made available to the circuit lerk.

 (i i) An appellee who believes that other parts of the record ar nee ·ssary must, withi11 14 days after being served with
 the appellant' des ignatio n, file with tht: clerk and serve on the appellant a designation of additional parts to be
 included.

(iii) The record on appeal consists of:
Othe redesignated record as provided above;
0 the proceedings in the district court or bankruptcy appellate panel; and
Oa certified copy of the docket entries prepared by the clerk under Rule 3(d).

(2) A pro se notice of appeal is con id ered filed on behalf of th e signer and th e signer's spouse and minor
children (if they are parties), unless the notice clearl y indicates oth erwise.


 (d) S e rv in g the No tice of App ea l.

( I) The district clerk must serve notice of the filing of a no- tice of appeal by mailing a copy to each party's counsel of
record-excluding the appellant's--or, if a party is proceeding pro se, to the party' s last known addres . When a
defendant in a criminal case appeals, the clerk must also serve a copy of the notice of appeal on the defendant, either by
per onal service or by mail addressed to the defendant. The clerk must promptly send a copy of the no tice of appeal and
of the docket entries- and any later docket ntries- to the clerk of the court of appeals named in the notice. The
district clerk must note, on each copy. the date when the notice of appeal was filed.




 Rule 12. Docketin g th e App eal; Filing a Re presentation Stateme nt; F iling th e Record

(a) Docke ting the App e al. Upon receiving the copy of the notice of appeal and the docket entrie from the
district clerk under Rule 3( d). the circuit c lerk must docket the appeal unde r the title of the di trict-court action and
must iden tify the appellant, adding the appellant"s name ifnece sary.
  8:08-cv-00209-LSC-PRSE Doc # 53 Filed: 12/28/18 Page 7 of 7 - Page ID # 392



                                            ldlt~ ~
               ~·
Barbara :3!·undo, Ed.D.                                                                         ~-~   rirl:~E   PAIi
9827 Bloomfield Drive
                              111                                                               O~AHA, NE
                                                                                                68124
                                                                                                DEC 2~;..18
Omaha, NE 68114
                                                                   ~-
                                                                   IJN1rEDST4TES                AMOUrH

                            7018 0680 0001 2393 0053                     1023
                                                                                   68102-1322
                                                                                                  $3.95
                                                                                                R2307M152937-68



    RECEIVE                  Clerk of tb.e Court
                             US DISTRICT COURT· District of Nebraslrn
     DtC   ~   D Z016         111 South 18th Plaza , Suite 11:32
                              Omaha. NE G810?.



Attention: Arny :3runswick, Courtroom Deputy


                          58i02-i32277
